FILED
                            NOT FOR PUBLICATION                             MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30232

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00020-SEH

  v.
                                                 MEMORANDUM *
CHARLES EDWARD JACKSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Charles Edward Jackson appeals from the district court’s judgment and

challenges the 96-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Jackson’s
request for oral argument is denied.
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Jackson contends that his sentence 25 months above the high end of the

advisory Sentencing Guidelines range is illegal and substantively unreasonable.

We review the legality of a sentence de novo, see United States v. Fernandes, 636
F.3d 1254, 1255 (9th Cir. 2011) (per curiam), and the substantive reasonableness

of a sentence for abuse of discretion, see Gall v. United States, 552 U.S. 38, 51

(2007). Jackson’s 96-month sentence, which is two years below the applicable

statutory maximum, is both legally authorized and substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of circumstances,

including Jackson’s extensive history of violence and gun-related offenses. See id.

      To the extent that Jackson argues that the government breached the parties’

plea agreement by advocating for a sentence above the Sentencing Guidelines

range, we decline to consider this argument because it was raised for the first time

in Jackson’s reply brief. See United States v. Mejia-Pimental, 477 F.3d 1100, 1105

n.9 (9th Cir. 2007).

      AFFIRMED.




                                          2                                    12-30232